26 So.3d 646 (2010)
Brian A. STRAWDER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-4101.
District Court of Appeal of Florida, First District.
January 21, 2010.
Brian A. Strawder, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Brian A. Strawder petitions this court for a writ of mandamus, asking that this court direct the Circuit Court for Columbia County to reinstate his motion for postconviction relief and assign another judge to rule on it. He correctly points *647 out that the judge who acted on the motion had been disqualified prior to trial proceedings because the judge, while employed as an Assistant State Attorney, had prosecuted the petitioner in other cases. Having considered the petition and the response of the state, which concedes that the petitioner is entitled to relief under the rationale of Goolsby v. State, 914 So.2d 494 (Fla. 5th DCA 2005), we grant the petition and issue the writ of mandamus. The Circuit Court for Columbia County is directed to reinstate Strawder's motion for postconviction relief in case number 2002-CF-644-A and a ruling shall be made on that motion by a different circuit court judge.
PETITION GRANTED.
KAHN, WEBSTER, and ROBERTS, JJ., concur.